IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


STANLEY F. JURACKA                        :
                                          :
                   Appellant,             :        C.A. No. K18A-10-001 JJC
                                          :        In and for Kent County
              v.                          :
                                          :
UNEMPLOYMENT INSURANCE                    :
APPEAL BOARD,                             :
                                          :
                   Appellee.              :

                                       ORDER

                                Submitted: April 1, 2019
                                Decided: April 11, 2019

          Upon Consideration of Appellant’s Appeal from the Decision of the
               Unemployment Insurance Appeal Board - AFFIRMED

       On this 11th day of April, 2019, having considered the briefs and the record in
this case, it appears that:
       1. Appellant Stanley F. Juracka (hereinafter “Mr. Juracka”) appeals a decision
from an Unemployment Insurance Appeal Board’s (hereinafter “UIAB”) finding that
he fraudulently collected unemployment benefits, and the UIAB’s order that he repay
$1,650.
       2. Mr. Juracka filed for unemployment on December 4, 2016, and then received
weekly benefits of $330. After a wage audit investigation, the Delaware Division of
Unemployment Insurance (“the Division”) found that Mr. Juracka underreported the
wages paid to him by his employer while he received benefits.
       3. On March 26, 2018, a Division claims deputy found Mr. Juracka to be
disqualified pursuant to 19 Del. C. § 3314(6) from receiving benefits for one year from
the week ending July 15, 2017, through the week ending July 14, 2018. The claims
deputy found that Mr. Juracka knowingly failed to disclose a material fact to unlawfully
obtain benefits. The record supports that the claims deputy mailed Mr. Juracka a copy
of the disqualification determination on March 26, 2018. He did not appeal the
disqualification determination and it became final on April 5, 2018.
       4. After the disqualification decision became final, the Division began separate
administrative proceedings to establish the overpayment amounts and to recoup them. 1
After a hearing on June 25, 2018, a Division claims deputy issued an overpayment
determination in accordance with 19 Del. C. § 3325 and ordered Mr. Juracka to repay
$1,650. 2
       5. After a hearing on September 18, 2018, a Division appeals referee issued her
decision affirming the claims deputy’s decision. Because Mr. Juracka had not appealed
the earlier decision that he was disqualified for benefits for the entire relevant year, the
appeals referee limited her decision to calculating the amount of repayment owed for
the five weeks at issue. She found Mr. Juracka liable to repay $1,650 in benefits paid
to him between July 15, 2017, and December 9, 2017. Mr. Juracka appealed the
appeal’s referee’s decision to the UIAB, and the UIAB affirmed her decision. His
appeal to this Court followed.
       6. Mr. Juracka primarily contests the UIAB’s finding that he was disqualified
for benefits during the relevant time.          As a result, he also appeals the UIAB’s
overpayment determination. In his letter brief, he argues that he followed all applicable
rules and that the appeals referee erred in ordering a repayment. In essence, Mr.


1
  See Bradfield v. UIAB, 53 A.3d 301, 2012 WL 3776670, at *2 (Del. Aug. 31, 2012) (TABLE)
(recognizing the statutorily provided two-part process that permits a hearing regarding initial
disqualification, followed by a separate hearing to determine the amount of any overpayment for
purposes of recoupment).
2
  The record contains materials relevant to Case Number 61087519. That case involves this $1,650
ordered repayment. The record also demonstrates that the Division ordered Mr. Juracka to repay an
additional $3,600 in two other cases. He only appealed Case Number 61087519 to the UIAB, and
then that same case to this Court. Accordingly, the Court’s Order does not address those additional
cases because they are not subject to appeal.
                                                2
Juracka attempts to challenge the merits of the earlier decision that he was disqualified
for benefits.
       7. This Court’s appellate review of the UIAB’s factual findings is limited to
determining whether the Board’s decision was supported by substantial evidence and
whether it committed an error of law. 3 Substantial evidence means “such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.” 4 On
appeal, the Court views the facts in the light most favorable to the prevailing party
below.5 Moreover, the Court does not weigh the evidence, determine questions of
credibility, or make its own factual findings.6 Absent errors of law, which are reviewed
de novo, a decision of the UIAB supported by substantial evidence will be upheld
unless the Board abused its discretion. 7 The Board abuses its discretion when its
decision exceeds the bounds of reason in view of the circumstances. 8
       8. Section 3318(b) of Title 19 of the Delaware Code provides that a claims
deputy’s determination becomes final unless a claimant for unemployment benefits
appeals the determination within ten calendar days from when the decision was “mailed
to the last know addresses of the claimant and the last employer.” 9 The Board may
consider an untimely appeal only if “the lateness of the filing can be traced back to an
error of the UIAB, or ‘in those cases where the interests of justice would not be served
by inaction.’”10




3
  Bullock v. K-Mart Corp., 1995 WL 339025, at *2 (Del. Super. May 5, 1995) (citing General Motors
v. Freeman, 164 A.2d 686, 688 (Del. 1960)).
4
  Olney v. Cooch, 425 A.2d 610, 614 (Del. 1981) (quoting Consolo v. Fed. Mar. Comm’n, 383 U.S.
607, 620 (1966)).
5
  Chudnofsky v. Edwards, 208 A.2d 516, 518 (Del. 1965).
6
  Bullock, 1995 WL 339025, at *2 (citing Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965)).
7
  Hoffecker v. Lexus of Wilmington, 2012 WL 341714, at *1 (Del. Feb. 1, 2012).
8
  Id.
9
  19 Del. C. § 3318(b).
10
   Powell v. UIAB, 2013 WL 3834045, at *2 (Del. Super. Jul 23, 2013) (citing Funk v. UIAB, 591
A.2d 222, 225 (Del. 1991)).
                                               3
       9. In this case, the record includes an affidavit of mailing demonstrating that the
claims deputy mailed the relevant disqualification decision to Mr. Juracka on March
26, 2018. In his Superior Court appeal, Mr. Juracka does not address timeliness or
request an excusal for missing the appeal timeline. Nevertheless, the appeals referee
transcript, relied upon by the UIAB, demonstrates that Mr. Juracka claimed during the
later appeals referee hearing of September 18, 2018 that he did not receive the earlier
decision regarding disqualification.
       10. There is a presumption in Delaware that “a mailing with a proper address
and postage has been received by the intended claimant.” 11 Mr. Juracka does not allege
in this appeal that Division employees made a mistake or that they did not mail the
notice to his correct address of record. To the contrary, the record contains substantial
evidence demonstrating that the claims deputy mailed the disqualification
determination to Mr. Juracka at the same address used to contact him throughout the
proceedings below. Likewise, it mailed the disqualification determination to him at
the same address he provided this Court during his present appeal.
       11. The Court can only consider issues properly preserved for review from a
UIAB decision. The time for filing an appeal is an express statutory condition of
jurisdiction that is both mandatory and dispositive. 12 The Court’s appellate jurisdiction
is not invoked “unless an appeal is perfected within the time period fixed by law.”13
An affidavit of mailing, absent any explanation by the claimant supporting non-
delivery, constitutes substantial evidence of notice. Given legally sufficient notice to
Mr. Juracka, the UIAB did not commit legal error by recognizing that Mr. Juracka had
been previously disqualified from receiving benefits during the period relevant to this
appeal. 14

11
   Lively v. Dover Wipes Co., 2003 WL 21213415, at *1 (Del. Super. May 16, 2003).
12
   Duncan v. Delaware Dep’t of Labor, 2002 WL 31160324, at *2 (Del. Super. Sep. 10, 2002).
13
   Id.
14
   See id.(explaining that because the plaintiff did not timely appeal the merits of his claim, the
Superior Court could not consider any of the arguments about the merits of the disqualification claim).
                                                  4
       12. The Court recognizes that Mr. Juracka appealed the UIAB’s decision pro
se. In pro se cases, courts and administrative agencies interpret a pro se litigant’s
filings, pleadings and appeals “in a favorable light to alleviate the technical
inaccuracies typical in many pro se legal arguments.”15                    However, barring
extraordinary circumstances, “procedural requirements are not relaxed for any type of
litigant.”16 Because the timely filing of an appeal is a procedural matter, made
mandatory and jurisdictional by state statute, a claimant must abide by the deadlines
set.
       13. On balance, the Court may only consider the merits of the overpayment
determination that was timely appealed. Specifically, the Court may only consider: (1)
whether the overpayment notice required by 19 Del. C. § 3325 was sent to Mr. Juracka
and (2) whether the amount of the overpayment is accurate. 17 The record contains
substantial evidence of both.       In addition to his undisputed notice regarding the
Division’s recoupment request, there is substantial evidence regarding the amount of
overpaid benefits. As a consequence, the UIAB’s decision is supported by substantial
evidence and free of legal error.
       NOW THEREFORE, in the light of the clear evidence of record justifying
the UIAB’s decision, as well as the absence of any error of law, the decision of the
UIAB is AFFIRMED.
       IT IS SO ORDERED.
                                                             /s/Jeffrey J Clark
                                                                    Judge




15
   McGonigle v. George H. Burns, Inc., 2001 WL 1079036, at *2 (Del. Super. Sep. 4, 2001).
16
   Id.
17
   Starcks v. UIAB, 2013 WL 4848101, at *5 (Del. Super. Jul. 30, 2013).
                                               5